Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The primary reasons for indicating allowable subject matter is that the independent claims similarly recite “wherein the display device further comprises a front surface configured to display a first image in a first direction and a back surface configured to display a second image in a second direction opposite to the first direction in an unfolded state of the display panel…wherein, in a plan view of the display panel in the unfolded state, the first force sensor overlaps with the back surface light emitting area and is spaced apart from the front surface light emitting area” which, in combination with the other recited features, is not taught and/or suggested either similarly or in combination within the prior art.
The closest prior art (Chen (US 2014/01 76421); Chang et al. (US 9,733,757); Yan et al. (US 2013/0193843); Han et al. (US 2012/0139834))) disclose of a display device having a force sensor/strain gauge to sense pressure applied to the display panel (See the Non-Final Rejection dated 23 August 2021.), however, fail to teach the specifically claimed features as highlighted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
12 February 2022